

	

		II

		109th CONGRESS

		1st Session

		S. 1728

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Inhofe introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to permanently

		  extend the Indian employment credit and the depreciation rules for property

		  used predominantly within an Indian reservation.

	

	

		1.Permanent extension of Indian

			 employment credit and depreciation rules for property on Indian

			 reservations

			(a)Employment

			 creditSection 45A of the

			 Internal Revenue Code of 1986 (relating to Indian employment credit) is amended

			 by striking subsection (f).

			(b)Depreciation

			 rulesSubsection (j) of

			 section 168 of such Code (relating to property on Indian reservations) is

			 amended by striking paragraph (8).

			

